13‐3396‐cv 
Cosnyka v. Colvin 

                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                                                                            
                                       SUMMARY ORDER 
 
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A 
SUMMARY ORDER FILED ON OR AFTER  JANUARY  1,  2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURTʹS  LOCAL  RULE  32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE  FEDERAL  APPENDIX OR AN ELECTRONIC DATABASE  (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 21st day of August, two thousand fourteen. 
 
PRESENT:  RALPH K. WINTER, 
                    PIERRE N. LEVAL, 
                    DENNY CHIN, 
                                         Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ x 
                                                                             
STEVEN R. COSNYKA, 
                                         Plaintiff‐Appellant, 
 
                                         v.                                                13‐3396‐cv 
                                                                                     
CAROLYN W. COLVIN, Commissioner Of 
Social Security, 
                                         Defendant‐Appellee. 
                     
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ x 
 
FOR PLAINTIFF‐APPELLANT:                                      Jaya A. Shurtliff, Stanley Law Offices, 
                                                              Syracuse, New York. 
 
FOR DEFENDANT‐APPELLEE:                                       Peter W. Jewett, Special Assistant U. S. 
                                                              Attorney; Stephen P. Conte, Regional Chief 
                                           Counsel, Social Security Administration, for 
                                           William J. Hochul, Jr., United States Attorney 
                                           for the Western District of New York, New 
                                           York, New York. 
 
              Appeal from the United States District Court for the Western District of 

New York (Skretny, C.J.). 

              UPON DUE CONSIDERATION, IT IS ORDERED, ADJUDGED, AND 

DECREED that the judgment of the district court is VACATED and the case is 

REMANDED for further proceedings. 

              Plaintiff‐appellant Steven Cosnyka appeals from the judgment of the 

district court entered July 8, 2013 affirming the Social Security Commissionerʹs denial of 

his application for disability benefits.  By decision and order entered July 3, 2013, the 

district court granted the Commissionerʹs motion for judgment on the pleadings and 

denied Cosnykaʹs motion for judgment on the pleadings.  We assume the partiesʹ 

familiarity with the underlying facts, the procedural history, and the issues on appeal. 

              When deciding an appeal from a denial of disability benefits, ʺ[w]e 

conduct a plenary review of the administrative record, and our focus is on the 

administrative ruling more than on the district courtʹs decision.ʺ  Selian v. Astrue, 708 

F.3d 409, 417 (2d Cir. 2013).  Our review is limited to determining whether the 

conclusions of the Administrative Law Judge (the ʺALJʺ) were supported by 

ʺsubstantial evidence in the record and were based on a correct legal standard.ʺ  

Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012).  Substantial evidence ʺmeans such 

                                             -2-
relevant evidence as a reasonable mind might accept as adequate to support a 

conclusion,ʺ Selian, 708 F.3d at 417, and ʺ[t]he substantial evidence standard means once 

an ALJ finds facts, we can reject those facts only if a reasonable factfinder would have to 

conclude otherwise.ʺ  Brault v. Social Sec. Admin., Commʹr, 683 F.3d 443, 448 (2d Cir. 2012) 

(internal quotation marks omitted) (emphasis in original). 

                Under the SSA, ʺdisabilityʺ means an ʺinability to engage in any 

substantial gainful activity by reason of any medically determinable physical or mental 

impairment . . . which has lasted or can be expected to last for a continuous period of 

not less than 12 months.ʺ  42 U.S.C. § 423(d)(1)(A).  ʺThe impairment must be of ʹsuch 

severity that [the claimant] is not only unable to do his previous work but cannot, 

considering his age, education, and work experience, engage in any other kind of 

substantial gainful work which exists in the national economy.ʹʺ  Shaw v. Chater, 221 

F.3d 126, 131‐32 (2d Cir. 2000) (quoting 42 U.S.C. § 423(d)(2)(A)).  ʺPursuant to 

regulations promulgated by the Commissioner, a five‐step sequential evaluation 

process is used to determine whether the claimant’s condition meets the Actʹs definition 

of disability.ʺ  Burgess v. Astrue, 537 F.3d 117, 120 (2d Cir. 2008) (citing 20 C.F.R. 

§ 404.1520). 

                [I]f the Commissioner determines (1) that the claimant is not working, (2) 
                that he has a severe impairment, (3) that the impairment is not one that 
                conclusively requires a determination of disability, and (4) that the 
                claimant is not capable of continuing in his prior type of work, the 
                Commissioner must find him disabled if (5) there is not another type of 
                work the claimant can do. 

                                              -3-
               
Draegert v. Barnhart, 311 F.3d 468, 472 (2d Cir. 2002) (internal quotation marks omitted). 

               Where, as here, a claimantʹs impairments are not per se disabling under 

SSA regulations, the Commissioner must ascertain the claimantʹs residual functional 

capacity (ʺRFCʺ).  See 20 C.F.R. § 416.920(a)(4).  ʺA claimantʹs RFC is ʹthe most [he] can 

still do despite [his] limitations.ʹʺ  Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010) (per 

curiam) (alteration in original) (quoting 20 C.F.R. § 416.945(a)(1)).  The RFC is 

considered at step four in determining whether the claimant can perform his past work 

and at step five to determine if the claimant can perform other available work.  See 20 

C.F.R. § 416.920(e).  The claimant bears the burden of proof as to the first four steps.  

Cichocki v. Astrue, 729 F.3d 172, 176 (2d Cir. 2013) (per curiam).  At step five, the 

Commissioner has the ʺlimited burdenʺ of ʺshow[ing] that there is work in the national 

economy that the claimant can do.ʺ  Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) 

(per curiam). 

               The ALJ found that Cosnyka retained an RFC to ʺperform sedentary work 

as defined in 20 CFR 416.967(a) . . . [and that] the claimant would be off task 

approximately 10% of the workday, which the undersigned defines as 6 minutes out of 

each hour.ʺ  (App. 75).  Relying upon the testimony of the vocational expert that being 

off‐task six minutes out of every hour would not prevent Cosnyka from holding a job, 

the ALJ concluded that Cosnyka was not disabled under the SSA.   




                                               -4-
              On appeal, Cosnyka argues that the ALJ:  (a) failed to give Cosnykaʹs 

treating physicianʹs opinion controlling weight; (b) relied on an unsupported RFC 

finding to interpret the vocational expertʹs testimony; and (c) improperly assessed 

Cosnykaʹs credibility. 

A.     The Treating Physicianʹs Opinion 

              Cosnyka first argues that the ALJ erred in rejecting the opinion of Dr. 

Calabrese, the treating physician, that Cosnyka was unable to maintain a regular work 

schedule because of his back pain and moderately limited ability to walk, stand, and sit.   

              An ALJ must give ʺcontrolling weightʺ to a treating physicianʹs opinion on 

the nature and severity of the claimantʹs impairment when the opinion is well‐

supported by medical findings and consistent with other substantial evidence.  20 

C.F.R. § 416.927(c)(2); see Poupore, 566 F.3d at 307.  Here, the ALJ declined to give 

ʺcontrolling weightʺ to Dr. Calabreseʹs opinion because it was ʺnot fully supported by 

the evidence.ʺ  (Joint App. at 77; see, e.g., Joint App. at 42 (Cosnyka acknowledged he 

could ride stationary bicycle, walk approximately half mile, and sit for three hours ʺif 

[he] could shift aroundʺ)).   

              After reviewing the record, we conclude that the ALJʹs explanation for not 

according Dr. Calabreseʹs opinion controlling weight was supported by substantial 

evidence.  First, Dr. Calabreseʹs ʺMedical Examination for Employability Assessment, 

Disability Screening, and Alcoholism/Drug Addiction Determination,ʺ dated June 2, 


                                             -5-
2009, does not identify any clinical observations to support his conclusion.1  The report, 

for example, indicates Cosynka had physical limitations that prevent him from 

attending work, but it does not reference a particular medical finding that substantiates 

this judgment.  Second, Dr. Calabreseʹs opinion is inconsistent with other medical 

evidence in the record.  Physical examinations from late 2008 to January 2009 revealed a 

decreased range of motion of Cosnykaʹs lumbar spine.  These reports, however, also 

noted full muscle strength and normal sensation, and included no mention of 

significant trouble walking or sitting.  In January 2009, Dr. Kelley, a consulting 

physician, found that Cosnyka required comfort breaks only when bending or twisting 

and when lifting, carrying, reaching, pushing, or pulling markedly heavy objects.  Her 

report noted no other obvious limitations.  Accordingly, we find no error in the ALJʹs 

failure to afford controlling weight to Dr. Calabreseʹs opinion.  

B.     The Vocational Expertʹs Testimony                      

               Cosnyka next argues that the ALJʹs RFC finding and consequent 

interpretation of the vocational expertʹs testimony was unsupported.  We agree. 

               The ALJ determined that Cosnyka would be off‐task for ten percent of the 

workday, based in part on the medical evidence detailed above.  The determination that 

this ʺoff‐taskʺ time translated to six minutes out of every hour, however, was not based 



       1     Although Cosnyka asserts that "[c]linical findings . . . support Dr. Calabrese's
opinion" (Appellant's Br. at 12), Dr. Calabrese does not identify any such findings in his report.


                                                -6-
on the record but was the result of the ALJʹs own surmise.  Dr. Kathleen Kelley, an 

orthopedic examiner, reported that Cosnyka would require ʺregular comfort breaks,ʺ 

but did not indicate the length of those breaks.  (App. 269).  Cosnyka testified that he 

can sit for ʺ[m]aybe up to threeʺ hours if he can shift around in his seat, and that he 

would need more frequent breaks after that.  (App. 42).  Cosnyka further testified that it 

would take him 15 or 20 minutes to walk off his pain.  There is no evidence in the 

record to the effect that Cosnyka would be able to perform sedentary work if he could 

take a six‐minute break every hour, rather than some other duration and frequency 

amounting to ten percent of the workday.  Indeed, there is evidence in the record to the 

contrary, as Cosnyka testified that he would need a 15‐20 minute break.  Accordingly, 

we find that there was no basis for the ALJ to incorporate this ʺsix minutes per hourʺ 

formulation into the RFC finding.   

              Moreover, the vocational expertʹs opinion that there were jobs that 

Cosnyka could perform was based upon hypothetical questions involving the ALJʹs six‐

minutes per hour formulation.  Indeed, the vocational expertʹs opinion on whether there 

were jobs that Cosnyka could perform varied depending on how the off‐task time was 

defined.  For example, while the vocational expert testified that being off‐task ʺsix 

minutes [per hour] is not going to . . . make or break an individual inʺ certain jobs, he 

also explained that being off‐task for longer periods at a time would ʺbegin to play 

negatively upon a personʹs ability to remain employed.ʺ  (App. 65‐66).  The record is 


                                             -7-
unclear as to the length of individual breaks Cosnyka would need, and it is unclear as to 

the availability of jobs that could accommodate whatever breaks he needed.   

              Because there is no substantial evidence for the ALJʹs six‐minutes per hour 

formulation, and this formulation was crucial to the vocational expertʹs conclusion that 

there were jobs Cosnyka could perform, we cannot uphold the ALJʹs decision to reject 

Cosnykaʹs claim for benefits.  Further factfinding would ʺplainly help to assure the 

proper dispositionʺ of Cosnykaʹs claim.  Rosa v. Callahan, 168 F.3d 72, 83 (2d Cir. 1999). 

C.     The ALJʹs Credibility Assessment 

              In light of the need for further factfinding, we do not reach appellantʹs 

remaining argument that the ALJ improperly rejected his subjective complaints of pain.   

                                     CONCLUSION 

              For the reasons stated above, we VACATE the judgment of the district 

court and REMAND with instructions to remand the matter to the Commissioner so 

that she can further develop the evidence to make an RFC finding and determine 

whether there are jobs in the economy Cosnyka can perform.  

                                          FOR THE COURT: 
                                          Catherine OʹHagan Wolfe, Clerk 




                                             -8-